Nebraska Advance Sheets
686	285 NEBRASKA REPORTS



older neighborhoods. Thus, intervention through the rental
housing inspection program was clearly in the public’s interest
of maintaining safe housing for tenants and safe and livable
neighborhoods for La Vista’s residents. We agree with the
U.S. Supreme Court that “a city’s ‘interest in attempting to
preserve the quality of urban life is one that must be accorded
high respect.’”16
                        CONCLUSION
   The record shows that La Vista based its distinctive treat-
ment of residential rental properties on a real difference from
other residential properties and that its distinctive treatment
was reasonably related to legitimate goals. Accordingly, the
court was correct in granting La Vista’s judgment as a matter
of law. The court did not err in sustaining its motion for sum-
mary judgment.
                                                     Affirmed.
   Miller-Lerman, J., participating on briefs.

16	
      Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50, 106 S. Ct. 925, 89 L.
      Ed. 2d 29 (1986).




                     K elly R. P earson, now known as
                     K elly R. Connett, appellant, v.
                       Steven C. P earson, appellee.
                                     ___ N.W.2d ___

                         Filed April 12, 2013.     No. S-12-482.

 1.	 Modification of Decree: Child Support: Appeal and Error. Modification of
      child support payments is entrusted to the trial court’s discretion, and although,
      on appeal, the issue is reviewed de novo on the record, the decision of the trial
      court will be affirmed absent an abuse of discretion.
 2.	 Child Support: Rules of the Supreme Court. A deviation in the amount of
      child support is allowed whenever the application of the Nebraska Child Support
      Guidelines in an individual case would be unjust or inappropriate.
  3.	 ____: ____. Deviations from the Nebraska Child Support Guidelines must take
      into consideration the best interests of the child or children.
 4.	 Visitation. As with other visitation determinations, the matter of travel expenses
      associated with visitation is initially entrusted to the discretion of the trial court.
                         Nebraska Advance Sheets
	                              PEARSON v. PEARSON	687
	                                Cite as 285 Neb. 686

 5.	 Child Support: Rules of the Supreme Court. All orders concerning child sup-
     port, including modifications, should include the appropriate Nebraska Child
     Support Guidelines worksheets.
 6.	 ____: ____. In the event of a deviation from the Nebraska Child Support
     Guidelines, the trial court should state the amount of support that would have
     been required under the guidelines absent the deviation and include the reason for
     the deviation in the findings portion of the decree or order, or complete and file
     worksheet 5 in the court file.
 7.	 Child Support: Rules of the Supreme Court: Records: Appeal and Error.
     The record on appeal from an order imposing or modifying child support shall
     include any applicable Nebraska Child Support Guidelines worksheets with the
     trial court’s order. Failure to include such worksheets in the record will result in
     summary remand of the trial court’s order.

   Appeal from the District Court for Douglas County: Duane
C. Dougherty, Judge. Remanded with directions.
    Kelly T. Shattuck, of Vacanti Shattuck, for appellant.
  Douglas R. Switzer and Richard P. Hathaway, of Hathaway
Switzer, L.L.C., for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, Miller-Lerman,
and Cassel, JJ.
   Stephan, J.
   This is an appeal from an order of the district court for
Douglas County modifying a decree of dissolution by (1) per-
mitting the mother to move the minor children in her custody
to Alaska and (2) terminating child support. The sole issue
on appeal is whether the district court abused its discretion in
determining that the father’s child support obligation should be
terminated because of the increased visitation expenses neces-
sitated by the children’s move to Alaska. The district court’s
order does not include a worksheet showing the methodol-
ogy utilized by the court in determining that the child sup-
port obligation should be terminated. Therefore, we remand
with directions.
                          FACTS
   Kelly R. Pearson and Steven C. Pearson were married in
South Dakota on May 20, 1998. They have three minor chil-
dren. On February 6, 2007, while residing in Nebraska, Kelly
    Nebraska Advance Sheets
688	285 NEBRASKA REPORTS



and Steven separated. On June 22, they entered into a marital
settlement agreement. The agreement provided for joint legal
custody of the children and stated that the parent with whom
the children resided would control day-to-day decisions. No
child support was to be paid “[d]ue to the income of each party
and the number of overnights the child(ren) spend with each
party . . . ,” but Kelly and Steven agreed to review the child
support arrangement at least every 2 years. In a dissolution
proceeding in which both parties appeared pro se, the district
court for Douglas County entered an order dissolving the mar-
riage on April 4, 2008. Custody and visitation were ordered as
provided in the agreement.
   On July 25, 2008, the district court found there had been a
material change in circumstances in that the children had begun
receiving assistance from the State of Nebraska, and it entered
an order modifying the decree. Steven was ordered to pay child
support of $481 per month for three children, $416 per month
for two children, and $282 per month for one child.
   Kelly remarried in October 2010. On February 24, 2011, she
filed an application to modify the decree because child sup-
port had not been reviewed for more than 3 years. Kelly also
claimed it was in the best interests of the minor children that
she be awarded sole legal and physical custody and asked that
she be allowed to remove the minor children from Nebraska
to Alaska, because her husband had a job opportunity there
and the move would result in increased income for the family.
Kelly requested that “child support . . . be based on a standard
calculation” and that it be made retroactive to the date on
which her application to modify was filed.
   After a trial, the district court granted Kelly’s request to
remove the minor children to Alaska and found that it was in
the best interests of the children that sole care, custody, and
control be awarded to Kelly. The court awarded Steven visita-
tion every summer beginning 10 days after school was dis-
missed and ending 10 days prior to the start of school. Steven
also was awarded visitation over the school spring break and
over the “Christmas and New Year school holiday.” Kelly was
ordered to allow the children to have reasonable and liberal
contact with Steven through “webcam” access and telephone
                        Nebraska Advance Sheets
	                            PEARSON v. PEARSON	689
	                              Cite as 285 Neb. 686

contact. Steven was also granted visitation with the children
anytime he might be in Alaska, with the provision that he give
Kelly 48 hours’ advance notice. The court ordered Steven to
pay all costs of transportation for visitations, except that if the
airlines required a chaperone, Kelly was to pay the cost.
   The court terminated Steven’s child support obligations “in
recognition of the greatly increased costs that [Steven] will
incur in order to exercise his visitation with his minor chil-
dren.” However, the district court’s order does not include a
worksheet showing the court’s calculations leading to the ter-
mination of Steven’s child support obligation.
                 ASSIGNMENT OF ERROR
   Kelly appealed, assigning as error the district court’s ter-
mination of Steven’s child support obligation. Steven did not
cross-appeal from that portion of the order permitting Kelly to
remove the children to Alaska.
                    STANDARD OF REVIEW
   [1] Modification of child support payments is entrusted to
the trial court’s discretion, and although, on appeal, the issue is
reviewed de novo on the record, the decision of the trial court
will be affirmed absent an abuse of discretion.1
                          ANALYSIS
   In general, child support payments should be set according
to the Nebraska Child Support Guidelines,2 which are promul-
gated by this court pursuant to Neb. Rev. Stat. § 42-364.16
(Reissue 2008). The guidelines “shall be applied as a rebuttable
presumption,” and “[a]ll orders for child support obligations
shall be established in accordance with the provisions of the
guidelines unless the court finds that one or both parties have
produced sufficient evidence to rebut the presumption that the
guidelines should be applied.”3

 1	
      Incontro v. Jacobs, 277 Neb. 275, 761 N.W.2d 551 (2009).
 2	
      Id.
 3	
      Neb. Ct. R. § 4-203 (rev. 2011). See, also, State on behalf of A.E. v.
      Buckhalter, 273 Neb. 443, 730 N.W.2d 340 (2007); Wilkins v. Wilkins, 269
Neb. 937, 697 N.W.2d 280 (2005).
    Nebraska Advance Sheets
690	285 NEBRASKA REPORTS



   [2-4] Under the guidelines, a deviation in the amount of
child support is allowed whenever the application of the
guidelines in an individual case would be unjust or inappro-
priate.4 Deviations from the guidelines must take into consid-
eration the best interests of the child or children.5 The guide-
lines specifically address adjustments in child support related
to visitation:
      [A]n adjustment in child support may be made at the
      discretion of the court when visitation or parenting time
      substantially exceeds alternating weekends and holidays
      and 28 days or more in any 90-day period. During visita-
      tion or parenting time periods of 28 days or more in any
      90-day period, support payments may be reduced by up
      to 80 percent. The amount of any reduction for extended
      parenting time shall be specified in the court’s order and
      shall be presumed to apply to the months designated in
      the order. Any documented substantial and reasonable
      long-distance transportation costs directly associated
      with visitation or parenting time may be considered by
      the court and, if appropriate, allowed as a deviation from
      the guidelines.6
As with other visitation determinations, the matter of travel
expenses associated with visitation is initially entrusted to the
discretion of the trial court.7
   [5,6] All orders concerning child support, including modi-
fications, should include the appropriate child support work-
sheets.8 In the event of a deviation from the guidelines, the
trial court should state the amount of support that would have
been required under the guidelines absent the deviation and
include the reason for the deviation in the findings portion of

 4	
      Rutherford v. Rutherford, 277 Neb. 301, 761 N.W.2d 922 (2009); Gress v.
      Gress, 271 Neb. 122, 710 N.W.2d 318 (2006).
 5	
      See, id.; § 4-203.
 6	
      Neb. Ct. R. § 4-210 (emphasis supplied).
 7	
      State on behalf of Pathammavong v. Pathammavong, 268 Neb. 1, 679
N.W.2d 749 (2004); Vogel v. Vogel, 262 Neb. 1030, 637 N.W.2d 611
      (2002).
 8	
      Rutherford v. Rutherford, supra note 4. See § 4-203.
                        Nebraska Advance Sheets
	                            PEARSON v. PEARSON	691
	                              Cite as 285 Neb. 686

the decree or order, or complete and file worksheet 5 in the
court file.9
    In this case, the only child support worksheet included in
the record is one prepared by Steven’s counsel, which was
received “as an aid” to the court. It reflects that Steven’s
monthly child support obligation would be $1,149 for three
children, $995 for two children, and $675 for one child. There
is no worksheet attached to the district court’s order, and
the order makes no reference to the worksheet submitted by
Steven’s counsel.
    [7] In Rutherford v. Rutherford,10 we held that a trial court
abused its discretion by failing to complete a worksheet docu-
menting the method it used to determine the modification of
child support. We reasoned that without a worksheet specify-
ing the trial court’s calculations and delineating any devia-
tions it took into consideration, an appellate court was unable
to undertake any meaningful review. We held that if a trial
court fails to prepare the applicable worksheets, the parties
are required to request that such worksheets be included in the
trial court’s order. And we concluded that effective upon the
filing of the Rutherford opinion, “the record on appeal from an
order imposing or modifying child support shall include any
applicable worksheets with the trial court’s order. Failure to
include such worksheets in the record will result in summary
remand of the trial court’s order.”11 Based upon our holding
in Rutherford, we remand this cause to the district court with
directions to complete the applicable worksheets and provide
evidence in the court order of the calculations used to deter-
mine child support.
    In the interests of judicial efficiency, and because we have
not previously written on the factors to be considered in deter-
mining whether travel expenses relating to visitation should
be allowed as a deviation from the guidelines under § 4-210,
we note our agreement with the principles stated in Hokomoto

 9	
      Rutherford v. Rutherford, supra note 4; Jensen v. Jensen, 275 Neb. 921,
      750 N.W.2d 335 (2008).
10	
      Rutherford v. Rutherford, supra note 4.
11	
      Id. at 308, 761 N.W.2d at 927.
    Nebraska Advance Sheets
692	285 NEBRASKA REPORTS



v. Turnbull,12 a recent memorandum opinion of the Nebraska
Court of Appeals. Only reasonable transportation expenses may
reduce or abate a child support obligation. Allowing unlimited
abatement of child support, to the point where the custodial
parent receives substantially reduced or no child support, is
contrary to the children’s best interests. As other courts have
noted, a custodial parent has some fixed and constant expenses
in raising children, and these expenses do not decrease dur-
ing extended periods of visitation with the noncustodial par-
ent.13 These expenses certainly do not decrease simply because
transportation costs significantly increase. On remand, the
court must consider the impact of the increased transporta-
tion expenses on both parents in light of the best interests of
the children.
                         CONCLUSION
   The cause is remanded with directions that the district court
receive any additional evidence it deems relevant and mate-
rial on the issue of child support modification and that it pre-
pare an order of modification consistent with Rutherford and
this opinion.
                                   R emanded with directions.
   McCormack, J., participating on briefs.

12	
      Hokomoto v. Turnbull, No. A-11-704, 2012 WL 2849311 (Neb. App. July
      10, 2012) (selected for posting to court Web site).
13	
      See, e.g., Plymale v. Donnelly, 157 P.3d 933 (Wyo. 2007); Abbott v.
      Abbott, 25 P.3d 291 (Okla. 2001); Gatliff v. Gatliff, 89 Ohio App. 3d 391,
      624 N.E.2d 779 (1993).